 In the Matter of M. F. A. MILLING COMPANY, MISSOURI FARMERS'ASSOCIATION, INC.andUNITED GRAIN PROCESSORS, LOCAL 20692,AFFILIATED WITH THE AMERICAN FEDERATION OF LABOR ,Case No. C-1595.-Decided August 15, 1940Jurisdiction:grain milling industry.Farmer's association and the cooperative grain processing Companycontrolled by the association are engaged in interstate commerce within themeaning of the Act.Unfair Labor Practices.Interference, Restraint, and Coercion-anti-union statements; declarations of unionpreference; interrogation concerning union activities; inducing employee not tobecome or remain members of union by offer to "care take of him."Discrimination.discharges for union activities; charges of discrimination as toseveral persons, dismissed.Filing of suits by union members in justice court against employer underState statute prohibiting employer from reducing wages without 30 days'notice, on assurance that union would support such activityheldto be unionactivity, a discharge for which was a violation of the Act.Remedial Orders:reinstatement and back pay awarded.Mr. Henry H. Foster, Jr.andMr. Daniel J. Leary,for the BoardMr. Charles F. NewmanandMr. Ronald Stewart,of Springfield, Mo.,for, theMilling Company.Mr. Rubey M. Hulen,of Columbia, Mo., for the Farmers' Associa-tion.Mr. J. P. Baker,of Springfield,Mo., for the Union.Miss Margaret M. Farmer,of counsel to the Board:DECISIONANDORDERSTATEMENT OF THE CASEUpon charges and amended charges duly filed by United GrainProcessors, Local 20692, affiliated with the American Federation ofLabor, herein called the Union, the National Labor Relations Board,herein called the Board, by the Regional Director for the SeventeenthRegion (Kansas City, Missouri), issued its complaint dated October21, 1939, against M. F. A. Milling Company, Springfield, Missouri,26 N. L. R. B., No. 64.614 M. F. A. MILLING COMPANY615herein called the Milling Company, and Missouri Farmers' Associa=tion, Inc., Columbia,Missouri, herein called the Farmers' Associa-tion,' alleging that said respondents had engaged in and wereengagingin unfair labor practices affecting commerce, withinthe meaning ofSection 8 (1) and (3) and Section 2 (6) and (7) of the National LaborRelations Act, 49 Stat. 449, herein called the Act.Copies of thecomplaint with accompanying notice of hearing were served upon therespondents and upon the Union.'With respect to the unfair labor practices, the complaintalleged insubstance (1) that the respondents discouraged membership in theUnion by discharging from the employ of the Milling Company onspecified dates Everett Miller, Emmet Hughes, Charles Bayes, RoyArndt, Glen Owen, J. P. Baker, Otto Muggelberg,z B. E. Citty, andHarold Hoteling, and by refusing to reinstate said employees (withthe exception of Glen Owen who was reemployed March 13, 1939) forthe reasonthat said employees joined andassistedthe Union,and, (.2)that by the foregoing acts, and by speeches to their employees, bydiscrimination in the allotment of work to the detriment)of membersof the Union, by the transfer of Otto Muggelberg, a member of theUnion, to less desirable work, and in other ways, the respondentsinterfered with, restrained, and coerced their employees at Spring-field,of the Act.On October 27, 1939, the Farmers' Association,-'and on October31, 1939, the Milling Company filed separate but similar answers inwhich each respondent denied that the respondents were engaged' ininterstate commerce, denied that either respondent had engaged in orwas engagingin the unfair practices alleged, and averred by way ofaffimative defense that Emmet Hughes, Everett Miller, Glen Own,Charles Bayes and Roy Arndt, were laid off in 1937, together withother employees, because of a decline in the business of the MillingCompany, and that J. P. Baker, Otto Muggelberg, B: E. Citty, andHarold Hoteling were discharged from the employ of the-MillingCompany because said employees had filed law suits against the Mill-ing Company without prior notice to said respondent of their inten-tion to do so.Pursuant to notice, a hearing was held at Springfield, Missouri,fromNovember 27 to December 1, on December 5, 11, and 12, andfrom December 18 to 23, 1939, before Horace A. Ruckel, the TrialExaminerduly designated by the Board.The Board and the respond-ents were represented by counsel, the Union by its representative, andallparticipated in the hearing.Full opportunity to be heard, toIThe Milling Company and the Farmers' Association are sometimes referred to herein as the respondents.9 Incorrectly designated as Otto Muggleberg in the complaint.I2The instant case is concerned solely with individuals employed at the Milling Company in Springfield,Missouri.. 616DECISIONS OF NATIONAL LABOR RELATIONS BOARDexamine and cross-examine witnesses, and to introduce evidence bear-ing upon the issues was afforded all parties.During the course of the hearing the Trial Examiner denied amotion of counsel for the Milling Company made prior to the hearingto make the complaint more specific, definite, and certain in specifiedrespects, but ruled that should evidence in regard to said matters beadduced at the hearing which should surprise the Milling Company,he would grant said respondent time to prepare its defense.TheTrial Examiner denied motions by the respondents made during andafter the hearing to dismiss the complaint.The Board has reviewedthe rulings'upon motions and objections to the admission of evidencemade by the Trial Examiner and finds that no prejudicial errors werecommitted.The rulings are hereby affirmed.On May 28, 1940, the Trial Examiner filed his Intermediate Report,copies of which were duly served upon all parties, in which he foundthat the respondents had engaged in unfair labor practices, affectingcommerce, within the meaning of Section 8 (1) and (3) and Section 2(6) and (7) of the Act, and recommended that the respondent ceaseand desist from such practices and that they reinstate with back payEverett Miller, J. P. Baker, Otto Muggelberg, B. E. Citty and HaroldHoteling.He found further that the respondents had not discrimina-torily discharged Glen Owen, C. Bayes, Emmet Hughes, or RoyArndt, or discriminatorily transferred OttoMuggelberg from themixer to the drag in 1938, and recommended that the complaint inrespect to the discharge of Bayes, Hughes, Owen, and Arndt, and asto, the transfer of Muggelberg in 1938, be dismissed.On July 5, 1940, the respondents filed exceptions to the IntermediateReport, and on July 15, 1940, filed a brief with the Board.Therespondents also requested oral argument before the Board.Pur-suant to notice, a hearing was held before the Board in Washington,D. C., on July 19, 1940.The respondents were represented by counseland presented argument..The Board has considered the respondents' exceptions and briefsand, save as the exceptions are consistent with the findings, conclu-sions, and order set forth below, finds them to be without merit.Upon the entire record in the case, the Board makes the following:.FINDINGS OF FACTI.THE RESPONDENTSA. The business of the respondentsThe M. F. A. Milling Company, a non-profit corporation organizedunder the laws of the State of Missouri as an agricultural producers'corporation, with its principal place of business at Springfield, Mis-souri, is engaged in the milling of flour and dairy feed and in the sale M. F. A. MILLING COMPANY617of these and other commodities to farmers' exchanges or elevatorsaffiliatedwith the Missouri Farmers' Association. Its policies are,by its constitution and bylaws, subject to the approval of theFarmers' Association.Between January 1 and October 31, 1940,the Milling Company made purchases of the value of $1,594,071.70,of which 21.93 per cent were from sources outside the State of Missouri,and sold commodities, principally flour and dairy feed, to the valueof $1,787,014.93, of which 8.12 per cent represented sales outside theState of Missouri.The business of the Milling Company is seasonal and its payrollsvary from approximately 35 to approximately 80 employees.The Missouri Farmers' Association is a producers' non-profit agri-cultural cooperative association, organized under the laws of the StateofMissouri, with its principal offices in Columbia, Missouri.Thearticles of incorporation of the Farmers' Association state its purposeto be,inter alia,"engaging in any activity in connection with theprocuring, purchasing for and selling to its members, for their use,merchandise, feed, machinery, fertilizer, supplies and equipment, andto finance said activities, or any one or more of the activities aboveset forth."In pursuance of this purpose, the Farmers' Association,through its board of directors, organized, controls, and' manages theM. F. A. Oil Company, a corporation engaged in the purchase of com-modities such as oil, gasoline, tires, tubes, and farm machinery fromsources outside the State of Missouri.4 It also potentially controls thepolicies and operation of the Milling Company through the provisionsin the articles of incorporation of the Milling Company whereby (1)the board of directors of the Farmers' Association chooses from itsown number one-half the members of the board of directors of theMilling Company and exercises a veto power over the decisions of theother half of the members of such board of directors and (2) the policiesof the Milling Company are specifically made subject to the approvalof the Association.Affiliated with the Association are approximately250 local cooperative exchanges and elevators.The character andextent of their affiliation' begins, terminates, and varies from time totime; the affiliation is a voluntary one, depending on the stockholders,directors and manager of such enterprises.B. The Farmers' Association'as a respondentThe respondents contend that the Farmers' Association is not aproper party to the instant proceedings for the reasons that (1) it isnot engaged in commerce within the meaning of Section 2 (6) of theAct; (2) it has not dictated the labor policies of the mill and is notresponsible therefor; and (3) it has not participated in any manner inthe acts alleged in the complaint to be unfair labor practices.'The record indicates that there are other companies owned and controlled by the Farmers'Association.Their names are not, however,disclosed by the record. 618DECISIONSOF NATIONALLABOR RELATIONS BOARDWe find that the Farmers' Association, through its control andmanagement of the M. F. A. Oil Company and through its control ofthe policies of the M. F. A. Milling Company (companies, a substan-tial portion of whose operations described in Section I A above, arecarried on in interstate commerce), is engaged in commerce within themeaning of Section 2 (6) of the Act.It does not, however, appear from the record that the Farmers'Association has dictated the labor policies of the Milling Company orhas exercised control over or interfered in the hiring or discharge ofany of the employees of the Milling Company.We find in Section III A, below, that remarks made in the course ofa speech by C.. E. Lane to the employees of the Milling Company, inwhich speech he described the operations of the Farmers' Association,constituted interference with, and restraint and coercion of the em-ployees of the Milling Company in the exercise of the rights guaranteedin Section 7 of the Act.The evidence concerning the sponsorship ofsaid speech is insufficient, however, to show that Lane spoke as arepresentative of the Farmers' Association as well as of the MillingCompany or that his remarks constituted interference by the Farmers'Association in the labor policies of the Milling Company.We findfurther, in Section III C, below, that the Milling Company engaged incertain other unfair labor practices against its employees, within themeaning of Section 8 (1) and (3) of the Act. Inasmuch, however, asithas not been shown that the Farmers' Association exercised itspotential control over or interfered with the labor policies of theMilling Company, we shall dismiss the complaint in so far as it allegesthat the Farmers' Association engaged in unfair labor practices.II.THE ORGANIZATION INVOLVEDUnited Grain Processors, Local 20692, affiliated with the AmericanFederation of Labor, is a labor organization admitting to membershipemployees engaged in the processing of grain of milling plants andmills in Springfield,Missouri.III.THE UNFAIR LABOR PRACTICESA. Interference, restraint, and coercionDuring the spring of 1936, J. P. Baker, a packer in the mill, andseveralMilling Company employees attended a meeting of a grainprocessors' union in Springfield,Missouri, which was affiliated withthe American Federation of Labor. Baker testified that the followingday the superintendent of the mill, C. L. O'Neal, informed Baker thathe had learned of the meeting, that he was opposed to union activity,and that he would resign before he joined a union.None of theMilling Company. employees joined the local union at this time and M. F. A. MILLING COMPANY619their interest in union organization waned.Baker testified also thatin February or March 1937 he complained to O'Neal concerning cer-tain conditions of employment; that O'Neal told him that he (O'Neal)had always been good to Baker, that he could not see why Bakershould cause the mill "all this labor trouble," and that if Baker wouldjust line up with O'Neal, the latter would take care of him.O'Neal denied the occurrence of the two conversations describedabove.We are of the opinion, however, in the light of all the evidencein the case, that they occurred substantially as related by Baker.The initial step in the formation of the Union was taken on May 1,1937, at a meeting of 15 mill employees, held during the noon hour.Baker announced that "from now on [the group] would be known. as .an organization."The following day Baker and six others, two ofwhom were not employees of the mill, requested the secretary of theCentral Labor Union in Springfield to telegraph to the AmericanFederation of Labor for a charter for the new group as a local of 'theGrain Processors' Union.On May 3 a petition was circulated in the plant, called a "gentle-man's agreement," bearing the statement: "We the undersigned dohereby pledge ourselves as individuals to jointly, agree as- gentlemenfor the purposes of forming a certain organization known as GrainProcessors Organization and becoming charter members' of the Amer-ican Federation of Labor for the purpose of protecting our legal rightsand interests."Approximately 40 employees signed this document.On May 9 the new group held an organization meeting, at whichapproximately 26 employees signed membership cards.Baker waselected president.On May 14 C. E: Lane, a member of the board of directors of theMilling Company, spoke to the mill employees concerning the businessof both the Farmers' Association and the Milling Company. 'Duringthe course of his remarks, he stated that he was friendly to organizedlabor but that he regretted the "smoke screen between farmers andlabor" and warned his hearers that they were working for farmers ina farmers' mill, and that if the wages in the mill got out of balancewith the farmers' income, the farmers would bring their sons in torun the mill.This speech alarmed some of the members of the neworganization and at least two put their union buttons into theirpockets.At about this time John F. Johnson, manager of the mill,, questionedBaker concerning the new organization.Baker testified that whenJohnson learned that the Union was affiliated with the AmericanFederation of Labor, he remarked that he preferred the AmericanFederation of Labor to the Congress of Industrial Organizations;that he then inquired concerning the amount of dues, said he did not 620DECISIONSOF NATIONALLABOR RELATIONS BOARDsee any reason for sending dues away from home, expressed the opinionthat it would be better to keep money from dues in town, and suggestedthat the employees form "their own organization" at the mill; that healso expressed the opinion that the farmers would never recognize aclosed shop.Johnson denied only that part of Baker's testimonyconcerning the sending of dues out of town.We find, as did the TrialExaminer, that the incident occurred as testified to by Baker.In the spring or early summer of 1937 Johnson asked the opinion ofGlen Owen, a union member, concerning the Union, and when Owensaid he was strong for unions on account of their seniority policies,Johnson replied that seniority was practiced at the mill as long as aman kept up with his work.He then remarked that he did not seewhy the men could not get together on a company union and inquiredconcerning Owen's opinion of company unions.Owen replied that heknew nothing of company unions.To refute the allegations that the Milling Company interfered withthe rights of its employees, said respondent introduced credible anduncontradicted evidence that Johnson had from time to time statedpublicly to his employees that they were free to join any "political,religious, or other organization," and that he cautioned Baker not torepeat the conversation, detailed above, containing the suggestionthat the employees form a company union.The respondent contendsthat such speeches on Johnson's part proved its neutrality in regardto union activity in the mill and rendered its employees free to jointhe organization of their own choosing.We cannot agree with thiscontention.Remarks of a coercive character made privately byofficials of employers to influential employees can nullify in large partthe public utterances of such officials.We find that the respondent, Milling Company, (1) by O'Neal'sremarks to Baker in 1936 and 1937, (2) by Lane's speech to its em-ployees on May 14, 1937, and (3) by Johnson's suggestions in 1937 toBaker and Owen concerning the formation of a company union, inter-fered with, restrained, and coerced its employees in the exercise ofthe rights guaranteed in Section 7 of the Act.B. 'The discharges of Miller, Hughes, Bayes, Arndt, and Owen in 1937On September 1, 1936, the Milling Company employed 45 persons.Shortly thereafter the effect of a drought throughout the State ofMissouri and neighboring States began to be reflected in its business.In contrast with other years business increased steadily from Septem-ber 1, 1936, to March 15, 1937, due to a deficiency of pasturage andthe corresponding demand for grain feed.By March 15, 1937, thenumber of mill employees had increased from 45 to 79.However, theofficers of the Milling Company were aware that their business woulddecline as soon as it was possible for the farmers, who were the Milling M. F. A. MILLING COMPANY621Company's customers, to graze their stock. Sometime early inMarch John F. Johnson, the manager of the mill, informed theemployees that it would be necessary to discharge a number of menin the near future, and that men would be retained primarily on thebasis of efficiency.The threatened discharges began in the latter partofMarch and continued until the latter part of August.During thisperiod 44 employees were either discharged or quit their employment.The Milling Company did not discharge these employees in the orderof their seniority.A study of its employment records reveals, however,that by August 19, 1937, it had discharged every employee save oneof those whom it had employed after March 1936 and only one whomithad employed prior thereto, and that those retained were for themost part skilled employees of several years experience.Seventeen of the employees discharged during this period Wereunion members.The complaint alleges that 5 of the 17, EverettMiller, Emmet Hughes, Charles Bayes, Roy Arndt, and Glen Owen,were discharged because of their union membership and activity.EverettMillerwas employed by the Milling Company in 1933.Atvarious times during the period of his employment he had operated'a packing machine and had worked in the elevator and in the ware-house.O'Neal, the superintendent of the mill, testified that Millerhad proved unsatisfactory in every department to which he had beenassigned; that he had proved to be too slow on the packing machine;that the foreman in the elevator had complained that "he couldn't getanything out of Miller"; that Stanfield, the foreman in the warehouse,had complained upon several occasions that Miller was loafing andtalking; and that finally on August 17, 1937, Stanfield dischargedMiller on O'Neal's recommendation.O'Neal's testimony is not en-tirely consistent with other evidence in the record. It appears thatMiller was retained on the packing machine until it was discontinued.Miller testified that the foreman of the elevator praised his work band Stanfield testified that he had complained to O'Neal only onceconcerning Miller.Stanfield testified that he dischargedMiller be-cause he observed him leaning against sacks of grain in a freight cartalking to another employee.Stanfield admitted, however, that bedid not reprimand Miller upon this occasion and that he did not noticeto whom Miller was talking.The Trial Examiner found that Miller was discharged because of hisunion membership and activity.We do not, however, concur inthis finding.AlthoughMiller describes himself at the bearing as"an active union member" we are unable to find any evidence of hisunion activity.We find that Everett Miller was discharged on August 17, 1937,for reasons other than his union membership and activity.5The elevator foreman did not testify at the hearing. 622DECISIONSOF NATIONALLABOR RELATIONS BOARDThe Trial Examiner found in his Intermediate Report that EmmetHughes was discharged on May 20, 1937, during a period of decliningproduction because he was one of the youngest men in the employ oftheMilling Company and because of his previously demonstratedunreliability as an employee; that Charles Bayes was discharged onMay 24, 1937, because of inefficiency and physical incapacity for thework assigned him; that Roy Arndt was discharged on July 19, 1937,for reasons not connected with his union membership and activity;and that Glen Owen was discharged on July 19, 1937, because of thedecline in the Milling Company's business and because he was oneof the youngest men in the mill doing his type of work.The TrialExaminer found further that the Milling Company did not discrim-inate against Otto Muggelberg in transferring him from the mixerto the drag in 1938, because of his union membership or activity.Weconcur in these findings.The Trial Examiner recommended thatthe complaint, in so far as it alleges that the above-named employeeswere discriminatorily discharged in 1937 and in so far as it allegesthat Otto Muggelberg was discriminatorily transferred to the dragin 1938, be dismissed.Since the Union did not except to these recom-mendations we will not discuss the evidence in detail in connectionwith these employees.We find that the Milling Company discharged Emmet Hughes onMay 20, 1937, Charles Bayes on May 24, 1937, Roy Arndt on July 19,1937, and Glen Owen on July 19, 1937, for reasons other than theirunion membership and activity.We find further that the Milling Company did not discriminatorilytransfer OttoMuggelberg from the mixer to the drag in November1938.C. The discharges of Baker, Citty,Muggelberg, and Hoteling in 1939J. P. Baker was the president of the Union and its leader in the millfrom May 1936 until his discharge on February 15, 1939.Duringthis period he sought constantly to keep the Union before the eyes ofthe mill employees by soliciting attendance at union meetings andby urging those who had resigned to rejoin. In his capacity as presi-dent during this period he signed union contracts with mills otherthan that of the respondent in and around Springfield.That theMilling Company was well aware of Baker's prominence in unionaffairs is shown by the fact that Johnson, manager of the Milling Com-pany, testified at the hearing that he had known for a long time prior toFebruary 1939 that Baker was president of the Union, and by the factthat upon several occasions between the summer of 1937 and thewinter of 1938 Baker, as union representative, had interviewed John-son and other supervisory officials concerning the discharge, or rein-statement of union members. M. F. A. MILLING COMPANY623Late in January 1939 Johnson announced at a meeting of millemployees that the Milling Company had decided to adjust wages inorder to conform to the requirement of the Fair Labor Standards Act.6The hours and wages at the mill had been the subject of discussionat union meetings upon numerous occasions since October 24, 1938,the effective date of the Fair Labor Standards Act, and on February1, 1939, a few days after Johnson's announcement,Baker, as a unionrepresentative and a member of a union committee which includedOtto Muggelberg and Bernard Citty,7 two other union members em-ployed by the Milling Company,interviewed Johnson concerning thedetails of the proposed rate change.Baker testified without contra-diction that Johnson stated at the interview that the Milling Companyplanned to reduce the hourly rate for the first 44 hours worked perweek from 40 cents to 38% cents and to increase the rate to 57% cents(or time and a half)for time worked in excess of 44 hours;and thatJohnson illustrated this plan by saying that it would amount topayment for eleven-twelfths of the time worked at the rate of 38%cents per hour and for one-twelfth of the time worked at 57% centsper hour.Baker testified further that Johnson stated that the newwages were not to be made retroactive to the effective date of theFair Labor Standards Act and that when he, Baker, complained thatthe Milling Company could not reduce wages in the proposed manner,Johnson replied that the Milling Company could reduce wages atany time.On February 2, which was pay day,Johnson called the employeestogether to announce and explain the new rate schedule.Bakertestified that he understood Johnson to state again that the hourlyrate for the first 44 hours worked per week would be 38%% cents andthat the hourly rate for additional time would be 57% cents.Johnsonon the other hand, testified that he explained that thereafter the menwould be paid at the hourly rate of 38% cents for the first eleven-twelfthof the time worked, and at the hourly rate of 57% centsfor the remain-ing twelfth of the time worked per week, and that he stated specifi-cally that this schedule was not based upon any specified number ofhours worked per week.The fact that the pay checks which had beenmade out at the time of the speech were calculated upon the basiswhich Johnson asserts he explained at this time tends to corroboratehis testimony.On the other hand Baker's subsequent statement andactivities convince us that he testified accurately as to his understand-ing at that time of the new schedule. Johnson explained further thatthe revised rates would result in a slight increase in pay for each em-ployee for a 2-week pay period, and requested employees who felt'Fair Labor Standards Act of 1938,C. 676, 52 Stat 10607Due to a misunderstanding concerning the meeting place Muggelberg and Citty were not present atthis interview.` 624DECISIONS OF NATIONAL LABOR RELATIONS BOARDsatisfied with the new schedule to raise their hands.Baker did notraise his hand and Citty and Muggelberg, the only two other unionmembers at the meeting,' after first raising their hands, took themdown.Baker thereupon protested the rate change on the groundthat it constituted a wage reduction and requested that he be paidon the former basis.Johnson, however, refused to discuss the matterfurther at that time, stating that any employee, who wished to do socould speak with him in his office.He then distributed pay checksfor the preceding pay period, calculated on the basis of the new rate,and adjourned the meeting.The union members, Baker, Citty,Muggelberg, and Hoteling, refused to accept their checks at that time,but on the advice of the attorney for the Central Labor Union, ac-cepted them on February 4 under protest.Baker immediately began a union membership campaign in the millin order to strengthen both the employees and the Union in resistanceto the new rates.On the morning of February 3 he distributedpamphlets in the mill explaining the Wages and Hours Act.On theevening of that day he, as union president, and one Andrews, theunion secretary, filed a complaint in the name of the Union with theWages and Hours Division of the Department of Labor in Washing-ton,D. C., in behalf of the union members in the mill, alleging thatthe respondent had violated the Fair Labor Standards Act.'On Feb-ruary 6, 1939, Baker reported the inauguration of the new wageschedule at the mills and the filing of the complaint in regard thereto,to the union membership at a regular bi-monthly union meeting.TheUnion voted to support the filing of the complaint and any furtheraction in the matter which seemed to Baker to be necessary.On Saturday morning, February 11, Baker and Muggelberg in-formed Arthur Morris, superintendent in the mill, that they hadworked 44 hours that week and that they would work overtime ifMorris so desired, but that the new wage schedule was "a legal matter"and that they had not accepted it.Morris replied that if the newschedule was a legal matter they should leave (or make) it a legalmatter and should not bother him about it.Baker and Muggelbergconsidered this reply tantamount to a new refusal on the part of theMilling Company to discuss the wage rate, and immediately sum-moned Citty and Hoteling to talk over this development in the situa-tion.Baker reminded them that the Union had voted to supportany action which seemed necessary, in order to resist the new rate.He stated that they might do as they chose as individuals, but that he8 It appears that Hoteling was absent from the meeting9The complaint to the wages and Hours Division stated "ever since the wage and Hour Law becameeffective October 24,1938, the Company has worked all employees 48 hours a week without time and one-halffor the extra 4 hours...On February 2, 1939, the Company made known that it was going to abide bythe wage and Hour Law, but doing it by reducing the rate of pay from 40 cents an hour to 3834 cents anhour, so that time and one-half will be paid for all work over 44 hours and still work the employees 48 hoursa week.The reduction in pay was made retroactive to January 16, 1939." M. F. A. MILLING COMPANY625represented the Union and intended to file suit against the Companyunder a Missouri statute prohibiting an employer from reducing wageswithout thirty (30) days notice to the employees upon penalty of afine of $50.10Citty,Muggelberg, and Hoteling then expressed theirintention of filing similar suits and so notified the attorney for theCentral Labor Union.The Milling Company does not contend, nordoes it appear, that any working rule at the mill prohibited or penalizedthe action of an employee in filing suit against the Milling Company.The Milling Company was served with process in the suits onMonday, February 13. Johnson, upon advice of counsel, immediatelysummoned Baker, Citty, Muggelberg, and Hoteling to his office andinterviewed each of them individually concerning the filing of the suitsin the presence of Steury, the president of the Board of Directors oftheMilling Company, Morris, the superintendent of the mill, and astenographer.The transcript of the conferences with Citty, Muggel-berg, and Hoteling made by the stenographer and introduced intoevidence, show that Johnson in each case stated in substance that themill had not reduced wages; that under the new rates checks for a2-week pay period were slightly higher than before; that the employeeshad indicated that they were satisfied with the change and that theMilling Company had been very much surprised to be served withprocess.He then asked each employee if the filing of the suit was hisown idea and inquired as to whether such employee thought that hehad "done the right thing" in instituting legal action.Baker refusedto talk to Johnson in the presence of the stenographer and companyrepresentatives.He submitted to an interview by Johnson alone.His testimony indicates that the conference did not differ materiallyfrom that held with the others.At no time in any of these confer-ences did Johnson threaten the employees with discharge or offer toretain them in his employ in return for withdrawal of the suits.Muggelberg and Hoteling stated in their conferences that Baker hadinfluenced them in filing their suits and indicated that they wereuncertain as to the wisdom of such action.Baker and Citty toldJohnson that they had filed their suits pursuant to their own ideas ofwhat action was "right" under the circumstances.On February 15, 2 days after the conferences, Johnson dischargedBaker.The next day, February 16, he discharged Citty.Six weekslater, on March 28 and 30 respectively, after ascertaining that Mug-gelberg and Hoteling did not intend to withdraw their suits, hedischarged them.The Milling Company contends that Baker, Citty,Muggelberg, and Hoteling were discharged solely for the reason thatthey filed the suits described above. It contends further that therecord shows conclusively that the four employees filed their suits asindividuals and not as union members and hence that their action10Revised Statutes of Missouri(1929)Section 4590. 626DECISIONS OF NATIONAL LABOR RELATIONS BOARDcannot be described as union activity. It denies through Johnsonthat it knew that the Union was interested in the question of wageschedules at the mill or that the union members among its employeeshad attempted to organize the mill on the basis of the wage issueduring the first 2 weeks in February 1939.We do not doubt that the filing of the suits was the immediatecause of the discharge of the four employees.We are of the opinion,however, that the suits constituted union activity on the part of Baker,Citty,Muggelberg, and Hoteling, and that the Milling Company musthave been aware of this fact.Johnson had known for some time thatthe four employees were union members.He knew that Baker was thepresident of the Union, and knew that Baker and other union mem-bers had interviewed him and other supervisory employees in con-nection with the discharge of employees in 1937 and with the rein-statement of Hoteling in 1938. In connection with the union interestin the mill's wage schedule in February 1939 and the knowledge of theMilling Company of such interest, we note that although Johnsondenied that he had known of the Union's interest in filing the suits,he did not contradict the testimony of Baker, that Baker had inter-viewed him on February 1, 1939, in regard to the proposed wageschedule as a union representative, and as a member of a unioncommittee.The union members were, so far as the record reveals,the only ones who protested and continued to protest the inaugurationof the new rates.The day following the inauguration of the newrates pamphlets on the Wages and Hours Law were openly distrib-uted in the mill by Baker.Moreover the 4 men filed their identicalsuits simultaneously, through the Union's attorney.Under thesecircumstances we do not believe it possible that the Milling Companywas unaware of the Union's interest and activity in regard to thequestion of wages in the mill.We think it clear that the filing of suits by Baker, Citty, Mug-gelberg, and Hoteling, constituted union activity.Baker, the unionpresident, was the moving spirit in this activity and in his conversa-tion with the other three union members, urged them to file suit on thegrounds that the Union was behind any action which they wouldtake.We find that the four employees filed suits in reliance on thisassurance; and that their activity in this respect was union activity.It is to be noted, moreover, that even in the absence of any union,the filing of the suits by the four employees constituted concertedactivity of employees for their mutual aid and protection, within themeaning of Section 7 of the Act. The Milling Company realizedthat the activity was concerted and not primarily individual, asappears from the remarks and questions of Johnson -during the con-ferences with said employees concerning the filing of the suits and M. F. A. MILLING COMPANY627from his subsequent action in regard to this matter.Its discharge ofthese employees for engaging in such activity constitutes interference,restraint, and coercion within the meaning of Section 8 (1) of the Act.We find, as did the Trial Examiner, that the Milling Company bydischarging J. P. Baker on February 15, 1939, B. E. Citty, on February16, 1939, Otto Muggelberg, on March 28, 1939, and Harold Hoteling,on March 30, 1939, discriminated in regard to their hire and tenureof employment, discouraged membership in the Union, and inter-fered with, restrained, and coerced its employees in the exercise of therights guaranteed in Section 7 of the Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEWe find that the activities of the Milling Company set forth inSection III above, occurring in connection with the operations of theMilling Company described in Section I A above, have a close, inti-mate, and substantial relation to trade, traffic, and commerce amongthe several States, and tend to lead to labor disputes burdening andobstructing, commerce and the free flow of commerce.V. THE REMEDYHaving found that the Milling Company has engaged in certainunfair labor practices we shall order it to cease and desist therefromand to take certain affirmative action designated to effectuate thepolicies of the Act by restoring as nearly as possible the situation thatexisted prior to the commission of the unfair labor practices.We have found that the Milling Company discriminatorily dis-charged J. P. Baker on February 15, 1939, B. E. Citty on February 16,1939, Otto Muggelberg on March 28, 1939, and Harold Hoteling on,March 30, 1939.We shall order the Milling Company to offer each of said employeesimmediate and full reinstatement to his former position withoutprejudice to his seniority or other rights and privileges and to makehim whole for any loss of pay he has suffered by reason of the MillingCompany's discrimination against him by payment to him of a sumofmoney equal to that which he would normally have earned aswages from the date of such discrimination to the date of such offerof reinstatement less his net earnings ff during said period.11By "net earnings"ismeant earnings less expenses,such as for transportation,room and board incurredby an employee in connection with obtaining work and working elsewhere than for the respondent, whichwould not have been incurred but for unlawful discharge and the consequent necessity of his seeking em-ployment elsewhere.SeeMatter of Crossett Lumber CompanyandUnited Brotherhood of Carpenters andJoiners of Amerua,Lumber and Sawmill Workers Union,Local2590,8 N L. R.B. 440.Monies receivedfor work performed upon Federal,State, county,municipal,or other work-relief projects are not consideredas earnings,but as provided below in the Order, shall be deducted from the sum due the employee,and theamount thereof shall be paid over to the appropriate fiscal agency of the Federal,State, county,municipal,or other government or governments which supplied the funds for said work-relief projects. 628DECISIONSOF NATIONALLABOR RELATIONS BOARDUpon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following:CONCLUSIONS OF LAW1.United Grain Processors Local No. 20692, affiliated with Ameri-can Federation of Labor, is a labor organization within the meaningof Section 2 (5) of the Act.2.By discriminating in regard to the hire and tenure of employ-ment of J. P. Baker, B. E. Citty, Otto Muggelberg and Harold Hotel-ing, and thereby discouraging membership in United Grain ProcessorsLocal No. 20692, the Milling Company has engaged in and is engagingin unfair labor practices within the meaning of Section 8 (3) of the Act.3.By interfering with, restraining, and coercing its employees inthe exercise of the rights guaranteed by Section 7 of the Act, theMilling Company has engaged in and is engaging in unfair laborpractices, within the meaning of Section 8 (1) of the Act.4.The aforesaid unfair labor practices are unfair labor practicesaffecting commerce, within the meaning of Section 2 (6) and (7) ofthe Act.5.The Milling Company has not, by discharging Emmet Hughes,Charles Bayes, Roy Arndt, Glen Owen, or Everett Miller, or by trans-ferring Otto Muggelberg to the drag in 1938, engaged in unfair laborpractices within the meaning of Section 8 (3) of the Act.ORDERUpon the basis of the above findings of fact and conclusions of lawand pursuant to Section 10 (c) of the National Labor Relations Act,the National Labor Relations Board hereby orders that the respondent,M. F. A. Milling Company (Springfield, Missouri) its officers, agents,successors, and assigns, shall:1.Cease and desist from:(a)Discouraging membership in United Grain Processors LocalNo. 20692, affiliated with American Federation of Labor, or anyother labor organization of its employees, by discriminating in regardto hire or tenure of employment, or to any term or condition ofemployment;(b) In any other manner interfering with, restraining, or coercingits employees in the exercise of the right to self-organization, to form,join, or assist labor organizations, to bargain collectively throughrepresentatives of their own choosing, and to engage in concertedactivities for the purpose of collective bargaining and other mutualaid or protection, as guaranteed in Section 7 of the Act.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act: M. F. A. MILLING COMPANY629(a)Offer to J. P Baker, B. E. Citty, Otto Muggelberg,and HaroldHoteling, immediate and full reinstatement to their former or sub-stantially:equivalent positions,without prejudice to their;seniority;or, other-rights and, privileges;,,.,} ')(b)Make.whole J. ^ P. Baker,,,B.. E: Citty,, Otto Muggelberg, andHarold Hoteling, and each of them for any loss of, pay he may havesuffered by reason of the respondent Milling Company's 'discrlmrna:Lion against him by payment to him of a sum of money equal to thatwhich be would normally hive earned as wages from thedate of "suchdiscrimination to,the'date of the Milling Company's offer,,ment pursuant to this Order,less his net earnings 12 during said,period;deducting,however, from the amount otherwise due,, each of saidemployees monies received by him,'during said period for, work ,performed upon Federal,State, county,municipal,or other, work-relief'projects iznd pay 'over'the;amount so ordered to'tlie appropriate'fiscal'agency"of the Federal,'St'ate,county, municipa'l,'or'otlier governmentor govenunents which_suppliedI the, funds,for said work-'chef projects,(c)Post immediately inconspicuous places at its mill and,mamtainfor,'a, period of at least' sixty. (60) consecutive, days from.the date ofpostirig'noticos to its employees'stating: ''(1)'that the Milling Companywill 'not' engage in the conductfrom which 'it' is"ord'ored'to ceas'e' anddesist in paragraphs 1. (a) and,(b) 9f this Order;, (2) that th'e.MillingCompany ,will .take, the. affirmative.action,set forth, in,paragraphs 2(a) iitnd(b) of this Order; and(3) that the Milling Company's employ-ees'ar`e"free to' become or remain'members' of"the United Grain Pro-ces's'ors Local 96,.'20692,affiliatedwith 'American Federation of Labor,and that the,Milling Company—'willnot discriminate against anyemployee'because ofmembershipor: activity— in. that.organization;(d)Notify the Regional Director for the Seventeenth Region inwriting within ten (10) days from the, date of this Order what steps:theMilling Company has taken to, comply,herewith; , .AND IT,IS FURTHER ORDERED that the corllplalnt be, sand It herebyisdismissed, 'in so far as it alleges that'theMilling Company` liardiscriminated in regard to the hire andtenur`e of empl'oyrrrent`of Ern-metHughes,Charles Bayes,Roy Arndt,Glen Owen,EverettMiller, `orthat the Milling Company has discrimindt'ed in 'regar'd"to,the terms'orconditions of employment of OttoMuggelberg by transferring him tothe drag in 1938;AND IT IS FURTHER ORDERED that' the complaint be, and it herebyis dismissed,in so far as it alleges that the Missouri Farmers' Asso-ciation has engaged in,unfair labor,practices,,within the meaning ofSection, 8, (1) and(3) of the National,Labor Relations Act.12See footnote 11,323429-42-vol. 26-411^